Citation Nr: 0407897	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for disability 
manifested by nosebleeds.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for neuropathy of the 
legs.

5.  Entitlement to service connection for disability 
manifested by toothaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.  
He also served in a reserve component from 1975 until his 
transfer to the retired reserve list in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
which the RO denied an application to reopen previously 
denied claims of service connection for a back condition, 
migraine headaches, disability manifested by nosebleeds, and 
numbness in both legs.  The RO also denied service connection 
for disability manifested by toothaches.

In the decision below, three of the four applications to 
reopen are granted.  The underlying claims of service 
connection, along with the claim of service connection for 
disability manifested by toothaches, will be addressed in the 
remand that follows the decision below.




FINDINGS OF FACT

1.  By a rating decision dated in September 1975, the RO 
denied a claim of service connection for a back disability.  
By decision dated in April 1998, the RO denied the veteran's 
application to reopen the claim of service connection for a 
back disability and denied service connection for bilateral 
leg neuropathy, migraine headaches, and nosebleeds.  The 
veteran was notified of these decisions and of his appellate 
rights, but he did not appeal.

2.  The evidence received since the April 1998 decision, is 
not cumulative of evidence already in the claims file 
regarding the back disability, bilateral leg neuropathy, and 
migraine headaches; it bears directly and substantially upon 
the specific matters under consideration and is so 
significant that it must be considered to fairly decide the 
claims.

3.  The evidence received since the April 1998 decision is 
not cumulative of evidence already in the claims file 
regarding nosebleeds, but does not bear directly and 
substantially upon the specific matter under consideration as 
to the nosebleed claim and is not so significant that it must 
be considered to fairly decide the claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability has been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for migraine 
headaches has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for bilateral 
leg neuropathy has been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for nosebleeds 
has not been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By a September 1975 rating decision, the RO denied a claim 
for service connection of a back disability.  The RO 
indicated that the basis for this decision was that the back 
disability was not incurred in, or aggravated by service.  In 
April 1998 the veteran's application to reopen the earlier 
claim of service connection for a back disorder was denied.  
The RO also denied service connection for migraine headache, 
bilateral leg neuropathy, and nosebleeds.  The veteran was 
notified of these decisions and of his appellate rights, but 
he did not initiate an appeal within the time period allowed.  
38 C.F.R. § 20.302 (2003).  Consequently, the Board may now 
consider the merits of these claims only if "new and 
material evidence" has been received since the time of the 
last prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).  The Board's 
jurisdiction to reach the underlying claims and adjudicate 
them de novo depends upon whether new and material evidence 
has been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Id.  
Further analysis beyond that question is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  (The 
definition of what constitutes "new and material" evidence 
has recently been changed, but the new definition applies 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's claims to reopen 
were filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In April 1998, the RO was presented with the service medical 
records from the veteran's 1968 to 1969 period of active 
service, naval reserve service medical records, dental 
records and a medical statement dated in October 1975 
relating a diagnosis of right rotary scoliosis of the 
thoracic spine.  Service medical records from the active duty 
period included a June 1968 record of treatment for recurrent 
nosebleed from the right nasal passage every day.  Physical 
examination revealed a dilated vein in the anterior portion 
of the septum on the right.  

After April 1998, evidence was added to the claims file that 
included letters from an examiner, VA treatment records from 
1998 through 2000, a VA examination report dated in July 
1999, a picture of the veteran, and transcripts of a RO 
hearing held in February 2000 and a Board hearing held in 
September 2003.  

The newly associated evidence consisting of testimony that 
the veteran had back pain during his first period of active 
service brought on by abnormal twisting and slipping during 
the process of working on an engine is new evidence as to the 
claim of service connection for a back disorder.  This 
evidence as to an event during service that might have 
related to back problems was not before the RO previously.  
Moreover, inasmuch as this is evidence of an event during 
service that might have resulted in a present back 
disability, it bears directly and substantially on a specific 
matter of concern to VA's service connection inquiry.  
Consequently, the evidence is "material."  In this regard, 
and as noted above, the Bord observes that the basis for the 
1975 decision was that the back condition was not incurred or 
aggravated by service.  Considering that this new information 
makes it more or less probable that a back disability began 
in service, it is material to the present inquiry.  38 C.F.R. 
§ 3.156.  The application to reopen a claim of service 
connection for a back disorder is granted.  

The newly associated evidence also includes the veteran's 
testimony that he first experienced headaches-both migraine 
and tension headaches-during his first period of active 
service.  Additionally, the evidence includes VA treatment 
records dated from June 1999 showing an impression of 
migraine headache.  The Board finds that this evidence is 
"new" in that there was no evidence of a present diagnosis 
of migraine headache or evidence of headaches during the 
veteran's period of active duty, available at the time of the 
April 1998 rating decision.  Furthermore, to the extent that 
the evidence suggests a present disability and existence of a 
similar condition during active service, it bears directly 
and substantially on a specific matter of concern to VA's 
inquiry.  Given that the RO previously denied service 
connection because there was no evidence of migraine 
headaches in service, the newly added evidence is material to 
the claim.  The application to reopen a claim of service 
connection for migraine headache is granted.

Similarly, the newly associated evidence includes a diagnosis 
of back problems with radiculopathy that is new to the claims 
file in that it does not duplicate the evidence that was 
before the RO in April 1998.  In this instance, the RO denied 
the earlier claim because, in part, there was no evidence of 
a present leg neuropathy traceable to military service.  
Considering that this new evidence tends to make it more or 
less probable that the veteran has neuropathy in the legs it 
is material to a specific matter of concern to VA's inquiry.  
Thus, the application to reopen a claim of service connection 
for bilateral leg neuropathy is granted.

With respect to the newly added evidence as it relates to 
nosebleeds, the evidence consisting of the veteran's 
testimony that he has experienced nosebleeds after service is 
"new" in that it was not previously of record.  However, 
given that the veteran's testimony is that he experiences 
nosebleeds associated with colds or blowing his nose too 
hard, this evidence does not bear directly and substantially 
to the specific matter of concern to VA's inquiry, namely, 
whether the veteran has a present disability related to the 
in-service nosebleeds.  In this regard, the Board notes that 
the 1998 decision was based on the absence of evidence of a 
chronic underlying disability.  That the veteran continues to 
experience nosebleeds is not new and material.  In other 
words, this new evidence does not tend to prove something 
relative to the question of service connection that was not 
already previously shown.  He had nosebleeds then and the new 
evidence shows that he continues to experience them.  This is 
not proof of something new.  As the newly received evidence 
does not bear directly or substantially on the matter of 
service connection, it is not material and the application to 
reopen the claim of service connection for nosebleeds must be 
denied.  

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's applications to reopen 
previously denied claims of service connection, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) as amended by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), and VA's implementing regulations.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The regulations are applicable to the 
veteran's claims to reopen.  VAOPGCPREC 7-2003.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete, in the sense that there is no 
outstanding information such as proof of service, type of 
benefit sought, or status of the appellant or veteran, needed 
to complete the application.  Where a substantially complete 
application is filed, VA is also required to notify the 
claimant of the evidence needed to substantiate the claim for 
benefits.  In this instance, the RO notified the veteran of 
the evidence needed to substantiate the application to reopen 
the claims of service connection by letter dated in July 
2003.  VA must also notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was so notified by the 
July 2003 letter.  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In the 
context of an application to reopen a previously denied claim 
of service connection, the duty to assist requirements of the 
VCAA are not to be construed as to require VA to reopen a 
previously denied claim except when new and material evidence 
is received.  38 U.S.C.A. § 5103A (f) (West 2002).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran and there is no reasonable possibility 
that further development would unearth any additional 
evidence helpful to the veteran's application to reopen the 
claim of service connection for nosebleeds.  


ORDER

The application to reopen a claim of service connection for a 
back disorder is granted.

The application to reopen a claim of service connection for 
migraine headaches is granted.

The application to reopen a claim of service connection for 
bilateral leg neuropathy is granted.

The application to reopen a claim of service connection for 
nosebleeds is denied.


REMAND

Back Disorder and Leg Neuropathy

The claims file includes a VA Form 21-4142 dated in March 
1998, signed by the veteran, authorizing Dr. C. B. to release 
medical information to VA.  A report of contact dated the 
same date sets out a full address and telephone number for 
Dr. C. B.  A similar form was submitted in May 1999 
authorizing the release of records of treatment by Dr. R. B.  
Medical statements from Dr. R. B. were submitted regarding 
the provision of nursing services, setting off metal 
detectors and lifting restrictions after spine surgery.  By 
letter dated in August 2002, the veteran was asked to submit 
additional evidence of treatment for his back disability and 
provide release authorizations to obtain medical evidence.  
In January 2003 the veteran submitted a form relating that he 
had provided all medical information and that the RO had 
statements from Dr. R. B. who performed the veteran's surgery 
at Temple Hospital in 1989 and with whom the veteran 
followed-up in 1990.

At the September 2003 Board hearing, the veteran testified 
that he began getting treatment from VA in 1998.  The veteran 
indicated that he believed that his previous private 
caregiver, Dr. C. B., would have pertinent records.  The 
veteran testified that he saw Dr. C. B. beginning in 1978.  
Then, in the late eighties he saw a specialist by the name of 
Dr. R. B.

Despite the veteran's authorization for the release of Dr. C. 
B.'s records, it is not clear from the claims file that the 
RO attempted to obtain these medical records.  Considering 
that these records may include pertinent information relating 
to both the leg neuropathy and the back disorder, efforts to 
obtain these records should be made.  Likewise, while the 
claims file shows initial efforts to obtain the records from 
Dr. R. B., considering the potential import of the 
information contained in the records of surgical treatment of 
the back in 1989, additional efforts to obtain these records 
should be made.  

Additionally, considering the diagnoses of scoliosis and 
chronic low back pain and the veteran's testimony that the 
back disorders are related to the jarring and slipping 
experienced during active service, a VA examination is 
required to address whether any present back problem is 
attributable to the veteran's active military service.  
Moreover, given the representative's contentions made at the 
Board hearing, to the effect that the veteran's back disorder 
was aggravated by his duties during active duty for training 
in the naval reserves, a medical opinion regarding that 
question is also necessary.  

Finally, considering the representative's contention 
regarding aggravation of the back disorder by duties 
performed during active duty for training in the naval 
reserves, the veteran should be asked to provide any specific 
information as to events during those active duty for 
training tours that he contends aggravated his back disorder.  
The RO should confirm each period of such service identified 
by the veteran.

Migraine Headaches

Given that the treatment records now include clinical 
impressions of migraine headache, and considering the 
veteran's testimony that he had headaches during service and 
that he believes that these headaches were related to dental 
treatment he had in 1968, psychological trauma, and/or 
tension, a VA examination is required to address whether any 
current migraine headaches are attributable to the veteran's 
military service.  Further, since the veteran contends that 
he was hospitalized for migraine headaches at a VA facility 
in the 1980s, and the Board is considered to be on 
constructive notice of VA medical records, attempts should be 
made to obtain VA records of hospitalization between January 
1980 and January 1983.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board notes that the RO previously requested 
records beginning in 1982.  

Toothaches

Service medical records show treatment for gingivitis during 
active military service.  The veteran contends that this 
treatment for what he calls pyorrhea or diseased gums has 
resulted in his having migraines, probably cavities, and 
pain.  The veteran related that he has not sought treatment 
for this. 

While the veteran was notified generally of the evidence 
needed to substantiate a claim for service connection by 
letter dated in August 2002, the letter did not notify him of 
the evidence needed to substantiate a claim of service 
connection for compensation purposes for dental problems.  
Moreover, while the veteran was notified of the provisions 
under the old versions of 38 C.F.R. §§ 3.382 and 4.149, he 
was not advised of the 1999 amendments to the regulatory 
provisions applicable to dental claims.  See 38 C.F.R. 
§ 3.381 (2003).  Consequently, additional development is 
needed as to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  The RO 
should notify the veteran as to the 
evidence needed to substantiate a claim of 
service connection for compensation 
purposes for a dental disability using 
38 C.F.R. § 3.381 as guidance.  
Additionally, the RO should make additional 
reasonable efforts to obtain pertinent 
medical records from Drs. C. B. and R. B.  
These efforts should be noted in the claims 
file.  The veteran should also be asked to 
provide information regarding any event 
during any active duty for training tour in 
the naval reserves that he contends caused 
or made worse a back disability.  The RO 
should confirm with the service department 
each period of active duty for training 
identified by the veteran.

2.  The RO should schedule VA orthopedic 
and neurologic examination(s) to determine 
the nature and etiology of the veteran's 
back disorders.  The RO should provide the 
claims file to the examiner(s) and ask the 
examiner(s) to review the entire claims 
file prior to conducting the 
examination(s).  The examiner(s) should 
determine the nature of the veteran's back 
disorder(s), including whether the 
complained of bilateral leg neuropathy is 
related to any back disorder.  In this 
regard, the examiner should conduct 
whatever tests, research, or studies are 
considered warranted to arrive at a well-
founded medical conclusion.  The examiner 
is further asked to determine whether it is 
at least as likely as not that any back 
disorder or leg neuropathy is attributable 
to the veteran's active service from 
January 1968 to October 1969.  In 
particular, the examiner should consider 
the veteran's September 2003 Board hearing 
testimony regarding his work in an engine 
area during active service and evaluate 
whether it is at least as likely as not 
that any back disorder or leg neuropathy is 
attributable to these events.  In reaching 
this conclusion the examiner should 
consider the notations in the July 2000 VA 
medical records of an increase in pain 
after a fall at a naval yard in 1989.  If 
the examiner determines that there is more 
than one back disorder, he or she should 
determine whether each is attributable to 
active service.  The examiner should also 
determine whether the veteran's back 
disorder or leg neuropathy was made worse 
by any period of active duty for training 
during naval reserve service.  Detailed 
rationale for these opinions should be 
provided in the VA examination report.  

3.  The veteran should be afforded a VA 
neurologic examination designed to 
determine the etiology of migraine 
headaches.  The RO should assure that the 
examiner is provided the claims file and 
the examiner should review the claims 
file prior to conducting any examination.  
Thereafter, the examiner should obtain a 
detailed history from the veteran 
regarding his migraine headaches.  The 
examiner should determine whether it is 
at least as likely as not that any 
present migraine headaches are 
attributable to the veteran's period of 
military service.  In reaching this 
conclusion, the examiner should consider 
the veteran's testimony at the Board 
hearing to the effect that headaches were 
related to dental treatment received 
during active service, to tension during 
service or to psychological trauma.  The 
rationale for these opinions should be 
provided in the VA examination report.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC), that includes the provisions 
of 38 C.F.R. § 3.381.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



